Citation Nr: 0209522	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an increase in a 10 percent rating for chronic 
dacryocystitis of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO rating decision which denied an 
increase in a 10 percent rating for service-connected 
dacryocystitis of the left eye. 


FINDING OF FACT

The veteran's service-connected dacryocystitis of the left 
eye is manifested by excessive tearing or discharge in the 
eye.


CONCLUSION OF LAW

An evaluation higher than 10 percent for service-connected 
dacryocystitis of the left eye is not warranted. 38 U.S.C.A. 
§ 1155 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6025, 6031 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marines from 
September 1958 to September 1962.  His service medical 
records show that in December 1961 he fell and sustained a 
lacerated his left lower eyelid, through the left lacrimal 
duct.  He underwent a surgical procedure which included 
suturing of the laceration of the left lower eyelid and left 
nasolacrimal duct, with temporary placement of a polyethylene 
tube in the duct.  The September 1962 service separation 
examination noted a small operative scar at the inner corner 
of the left eye; the eyes themselves were normal, with vision 
of 20/20.  

A July 1987 VA examination noted complaints and findings of 
excessive drainage of the left eye.  The diagnosis was 
chronic dacrocystitis of the left eye, and this was felt to 
be due to the service injury.

In February 1989, the veteran was granted service connection 
and a 10 percent rating for for chronic dacrocystitis of the 
left eye.

In September 1992, the veteran was given an eye examination 
at the Nevada Medical Eye Center.  The examiner's impression 
was status post injury to the left nasolacrimal duct leading 
to presumed nasolacrimal obstruction and recurrent 
dacryocysitis.  

Private medical records from September and October 1998 show 
the veteran with a visual acuity of 20/25 in the right eye 
and 20/20 in the left eye.  He was seen with complaints of 
pain in his left eye and cheek area, left arm, and left 
shoulder area.  Treatment records indicate unusual neuralgia 
as the possible source of pain.

In February 1999, the veteran filed his current claim for an 
increase in a 10 percent rating for the left eye condition.

A VA eye examination was given to the veteran in June 1999.  
He indicated that a silicon tube had been placed in his eye 
following his 1962 accident, and that this tube had been 
removed in the 1980's after he experienced a lot of 
"mattering" and mucoid discharge.  He said that lately he had 
been experiencing sporadic mattering and mucoid discharge one 
or two times a month which was lasting for longer time 
periods and becoming more frequent.  He stated that at the 
present time the mattering and mucoid discharge in his left 
eye was almost constant.  He was on no eye medications at the 
time and had no complaints regarding his eyes.  On 
examination, interocular pressure was normal, and the pupils 
were equal, round, and reactive to light with no defects.  
Extraocular motility was full and concomitant, with gross 
confrontational visual fields full in both eyes.  The externa 
showed distorted anatomy at the medial canthus of the left 
eye.  There was a clog of mucoid discharge in the medial 
canthus.  Eyelashes had been removed from trauma and/or 
surgery to the area of the medial canthus.  There was slight 
injection of the conjunctiva on the left.  Both puncta being 
open.  Cosmetic appearance was excellent, with some scarring 
of the lower eyelid.  Examination of the eyes themselves was 
normal, with the lens showing trace cataracts in both eyes.  
The examiner's assessment was early cataracts in both eyes, 
and nasal lacrimal duct drainage on the left with resultant 
mucoid discharge and conjunctivitis, probably secondary to 
chronic dacryoadenitis and/or nasal lacrimal duct 
obstruction.  The veteran was advised on eyelid hygiene and 
was given eyedrops.

In March 2000, the veteran had an RO hearing.  He testified 
that sometimes matter covered his left eye and interfered 
with his vision until he was able to clear it off.  He said 
that his problems had caused him difficulty at work and also 
caused comments among his co-workers regarding his 
appearance.  He stated that the eye did not cause him pain, 
but was more of an irritation or discomfort.  He said he used 
medication for the problem.  In a March 2002 statement, the 
veteran described the left eye problem as involving excessive 
tears which at times interfered with vision.

Analysis

The veteran seeks a rating higher than 10 percent for his 
service-connected left eye dacryocystitis.  The file shows 
that through correspondence, the rating decision, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim.  Relevant medical records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Diagnostic Code 6031 governs dacryocystitis, and provides 
that such condition is to be rated as epiphora.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6031.  Diagnostic Code 6025 provides 
that a 10 percent evaluation is warranted for unilateral 
epiphora (lacrymal duct, interference with, from any cause), 
and a 20 percent evaluation is warranted for bilateral 
epiphora.  38 C.F.R. § 4.84a, Diagnostic Code 6025.

Medical evidence of record shows that the veteran's service-
connected left eye dacryocystitis is characterized by 
episodes of excessive tears or drainage of the eye, for which 
he uses medication.  The maximum schedular rating of 10 
percent for this unilateral condition has already been 
assigned.

The Board has considered whether a rating higher than 10 
percent for left eye dacryocystitis is warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, although it may consider 
whether referral of the case to appropriate VA officials is 
warranted for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case 
with regard to the veteran's left eye dacryocystitis, and the 
schedular 10 percent rating which has been assigned 
adequately compensates him for the related industrial 
impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Thus the Board finds no basis for referral of the case 
for extraschedular consideration. 

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for left eye dacryocystitis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increased rating for left eye dacryocystitis is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

